1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER CONTE HALL,                             )   Case No.: 1:19-cv-00056 -DAD- JLT
                                                       )
12                   Plaintiff,                        )   ORDER DIRECTING PLAINTIFF TO PAY THE
                                                       )   FILING FEE OR FILE A MOTION TO PROCEED
13            v.                                           IN FORMA PAUPERIS
                                                       )
14   ROBERT A. CROW,                                   )
                                                       )
15                   Defendant.                        )
                                                       )
16                                                     )
17            Plaintiffs initiated this action by filing a complaint on January 10, 2019. As a general rule, all
18   parties instituting any civil action, suit or proceeding in a United States District Court must pay a filing
19   fee. 28 U.S.C. § 1915(a). However, the Court may authorize the commencement of an action without
20   the filing fee “by a person who submits an affidavit that includes a statement of all assets such [person]
21   possesses that the person is unable to pay such fees or give security therefore.” 28 U.S.C. § 1915(a)(1).
22   Therefore, an action may proceed despite a failure to prepay the filing fee only if leave to proceed in
23   forma pauperis (“IFP”) is granted by the Court. See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir.
24   1999).
25            Plaintiff failed to pay the requisite filing fee or to file a motion to proceed IFP. Therefore, the
26   matter cannot proceed before the Court at this time.
27   ///
28   ///

                                                           1
1         Accordingly, the Court ORDERS:

2         1.    Plaintiff SHALL pay the filing fee within 21 days of service of this order, or

3         2.    In the alternative, Plaintiff SHALL file a motion to proceed in forma pauperis within

4               21 days of service.

5         3.    Failure to comply with this order may result in dismissal of this action pursuant to

6               Local Rule 110.

7
8    IT IS SO ORDERED.

9      Dated:   January 16, 2019                          /s/ Jennifer L. Thurston
10                                                 UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
